      Case 1:20-cv-00201-CFC Document 66 Filed 03/26/21 Page 1 of 2 PageID #: 2602



                           300 Delaware Avenue • Suite 200 • Wilmington, Delaware 19801
                             Tel: (302) 472 7300 • Fax: (302) 472.7320 • WWW.HEGH.LAW
                                                                                          Tel: (302) 472-7311
                                                                                          dgattuso@hegh.law




                                            March 26, 2021

    VIA EMAIL
    The Honorable Colm F. Connolly
    United States District Court
    For the District of Delaware
    844 North King Street
    Wilmington, DE 19801

        Re:   Amgen Inc., et al., v. Pfizer Inc., et al., C.A. No. 20-201 (CFC)

Dear Judge Connolly:

      Pursuant to paragraph 17 of the Scheduling Order entered in the above-referenced
action (D.I. 33), the following counsel met and conferred by telephone for thirteen (13)
minutes to discuss claim construction.

Plaintiffs’ Counsel:
       Katharine Lester Mowery – Richards, Layton & Finger, P.A.
       Peter Sandel – Paul, Weiss, Rifkind, Wharton & Garrison LLP
       Naz E. Wehrli – Paul, Weiss, Rifkind, Wharton & Garrison LLP

Defendants’ Counsel:
     Dominick T. Gattuso – Heyman Enerio Gattuso & Hirzel LLP
     Alison Hanstead – White & Case LLP
     Kevin J. Georgek – White & Case LLP

       In advance of the meet and confer, the parties exchanged redlined drafts of an
Amended Joint Claim Construction Chart, which further clarifies the parties’ positions, as
set forth in the Joint Claim Construction Brief (D.I. 62), and contains additional citations
to intrinsic evidence that was relied upon in that brief. As a result of those exchanges and
the meet and confer, the parties have stipulated to the construction of the phrase
“formulating the protein,” which is set forth in claim 8 of U.S. Patent No. 8,273,707 (“’707
Patent”). 1 Accordingly, the parties intend to file an Amended Joint Claim Construction
Chart contemporaneously with the filing of this letter.
1
  The parties previously agreed to a construction of the phrase “dynamic capacity,” which
is set forth in claims 1 and 10 of the ’707 Patent. (D.I. 48).
          Case 1:20-cv-00201-CFC Document 66 Filed 03/26/21 Page 2 of 2 PageID #: 2603


          The Honorable Colm F. Connolly
          March 26, 2021
g         Page | 2



          Counsel are available at the convenience of the Court should Your Honor have
    questions in advance of the Markman hearing on April 26, 2021, at 9:00 a.m.



                                           Respectfully,
                                           /s/ Dominick T. Gattuso

                                           Dominick T. Gattuso (#3630)


    cc:     Clerk of Court (via CM-ECF)
            Plaintiffs’ Counsel of Record (via CM-ECF & Email)
